ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-14-143, concluding on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that STEPHEN D. KINNARD of RINGOES, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since February 6, 2012, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that STEPHEN D. KINNARD is hereby censured; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Order filed January 6, 2012 (D-73-11; 069800) pending his compliance, and until the further Order of the Court; and it is further
*489ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.